DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 4 and 14 have previously been withdrawn from further consideration.
Claims 7 and 18 have been cancelled.
Claims 1, 11, and 17 have been amended.
Claims 1-3, 5-6, 8-13, 15-17, and 19-20 are currently pending and have been examined.

Response to Applicant's Remarks
35 U.S.C. § 101
Applicant’s remarks, see Page(s) 6-7, filed 30 September 2020, with respect to the 35 U.S.C. § 101 rejection, have been fully considered, and are not persuasive.
Applicant submits that the pending claims address specific technological problems in managing sharing services for mobile devices, through improvements to a technology or technical field (e.g., managing sharing services in a manner that enable users to choose mobile devices that have sufficient energy to complete the user's intended purpose) and add specific limitations other than what is well-understood, routine, and conventional in the field.
Examiner respectfully disagrees, as the claims recite a system and series of steps for identifying an appropriate mobile device based on user needs, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing and sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity. These claim limitations are analogous to a human operator collecting data related to user usage, a task usage limit, and available energy levels of a 
Furthermore, the claims’ additional elements are recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, instructions in memory, a receiver, and a transmitter, being used to implement the functions of the abstract idea. Accordingly, the claims do not amount to more than a recitation of the words "apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (see MPEP 2106.05(f) Mere Instructions to Apply an Exception). Thus, even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim(s) is/are directed to the judicial exception.

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 6-7, filed 30 September 2020, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, and are moot in view of the new grounds of rejection provided below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3, 5-6, 8-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 11, and 17 recite(s) a system and series of steps for identifying an appropriate mobile device based on user needs, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing and sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity.
The limitation(s) of, ‘obtaining a user profile’; ‘receiving a usage limit associated with a task’; and ‘identifying a candidate mobile device from a pool of available mobile devices…’, as drafted, recite a process that, under broadest reasonable interpretation, is/are certain methods of organizing human activity. These limitations are analogous to a human operator collecting data related to user usage, a task usage limit, and available energy levels of a pool of mobile devices, and subsequently using the data to determine whether a mobile device has sufficient energy in order to complete the user’s task. Nothing in the claim limitations preclude the steps from being a method of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a processor’, ‘a memory storing instructions’, ‘a computer program product comprising a non-signal computer readable storage medium comprising computer executable code’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest reasonable interpretation, the additional element(s) comprise(s) only a processor, 

Claim(s) 2, 3, 5, 6, 8-10, 12, 13, 15, 16, 19, and 20 further recite(s) the system and series of steps for identifying an appropriate mobile device based on user needs, which under broadest reasonable interpretation, is analogous to commercial or legal interactions, such as marketing and sales activities or behaviors. These concepts are grouped as certain methods of organizing human activity. Accordingly, the claim(s) recite(s) an abstract idea.
Additionally, claims 5, 6, 9, 10, 15, 16, and 20 also recite the steps of ‘calculating a route’, ‘calculating the total distance’, ‘calculating the user device usage pattern’, ‘calculating an update to the user profile’, and ‘calculating an energy depletion rate’. Under broadest reasonable interpretation, these steps are analogous to mathematical relationships and calculations. Nothing in the claim limitations preclude the steps from being mathematical concepts. Accordingly, the claim(s) further recite(s) an abstract idea.
The judicial exception is not integrated into a practical application. In particular, the claim(s) recite(s) the additional element(s) of ‘a processor’, ‘a memory storing instructions’, ‘a computer program product comprising a non-signal computer readable storage medium comprising computer executable code’. The additional element is recited at a high-level of generality (i.e., as a generic computer component performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. In their broadest 

As analyzed above in step 2A prong 2, the limitations as an ordered combination, are merely applying the abstract idea in a generic computing environment. In addition, the claims do not improve functionality of a computer or improve any other technology or technical field. Thus, claims 1-3, 5-6, 8-13, 15-17, and 19-20 are ineligible as the claims do not recite additional elements which result in significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 10-13, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pre-Grant Pub. No. 20150151637), in view of Tarnowsky (U.S. Pre-Grant Pub. No. 20110238257), in further view of Siegel (U.S. Patent No. 10248120).
In regards to claim 1, Suzuki teaches A computer implemented method, comprising: obtaining a user profile that includes a user device usage pattern associated with a user (Suzuki: ¶93-94, ¶154-155, ¶204) and receiving a usage limit associated with a task (Suzuki: ¶201-212). Although Suzuki does not explicitly state that the usage pattern is based on historic energy consumption.
However, Tarnowsky teaches wherein the user device usage pattern is calculated based on historic energy consumption by the user and the user device usage pattern is saved in the user profile (Tarnowsky: ¶3, ¶6, ¶20, & ¶26).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the historic energy usage data and energy/fuel consumption rate calculation, as taught by Tarnowsky, into the method taught by Suzuki. One of ordinary skill in the art would have been motivated to make this modification in order to “generate tailored driving statistics, i.e., statistical information that is specific to a particular vehicle design and its driver(s) over a period of time” (Tarnowsky: ¶4).

Additionally, although Suzuki teaches estimating a power amount necessary to run an electric vehicle (energy profile) and specifying parameters concerning the EV scheduled to be rented (usage limit and user usage pattern), and highly suggests the selection of a vehicle from a pool of available vehicles (Suzuki: ¶52, ¶160-163, ¶203-204), Suzuki does not explicitly state identifying a candidate device from a pool of devices.
However, Suzuki and Siegel teach under control of one or more processors programmed with specific executable instructions (Siegel: Col. 20, Line 61 – Col. 21, Line 22 & Col. 23, Lines 25-67), identifying a candidate mobile device from a pool of available mobile devices based on an energy profile of the candidate mobile device, the usage limit (Siegel: Col. 11, Lines 16-34, Col. 12, Lines 8-22, & Col. 30, Lines 4-19) and the user device usage pattern (Suzuki: ¶201-212).


In regards to claim 2, Suzuki, Tarnowsky, and Siegel teach the method of claim 1. Suzuki and Siegel further teach wherein the identifying includes identifying, as the candidate mobile device, one or more of the available mobile devices that has a stored energy level that satisfies the usage limit (Siegel: Col. 12, Lines 8-22 & Col. 29, Lines 14-46) based on the user device usage pattern (Suzuki: ¶93-94, ¶154-155, ¶201-212).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processors and the identification of an available vehicle, as taught by Siegel, into the method taught by Suzuki, Tarnowsky, and Siegel. One of ordinary skill in the art would have been motivated to make this modification “in order to preserve other autonomous vehicles for performing other missions or tasks that may require greater levels of battery charge” (Siegel: Col. 12, Lines 19-22).

In regards to claim 3, Suzuki, Tarnowsky, and Siegel teach the method of claim 2. Suzuki and Siegel further teach wherein the mobile devices represent vehicles and the task represents traveling to a destination location (Suzuki: ¶201-212), the identifying further comprising identifying, as a candidate vehicle, one or more available vehicles that includes a total stored energy sufficient to reach the destination location (Siegel: Col. 12, Lines 8-22 & Col. 29, Lines 14-46) based on the user device usage pattern and energy depletion rates of the corresponding available vehicles (Suzuki: ¶150-152).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the processors and the identification of an available vehicle, as taught by Siegel, into the method taught by Suzuki, Tarnowsky, and Siegel. One of ordinary skill in the art would have been motivated to make this modification “in order to preserve other autonomous vehicles for performing other missions or tasks that may require greater levels of battery charge” (Siegel: Col. 12, Lines 19-22).

In regards to claim 5, Suzuki, Tarnowsky, and Siegel teach the method of claim 1. Suzuki further teaches calculating a route between starting and destination locations, wherein the usage limit is based on the route (Suzuki: ¶201-212).

In regards to claim 6, Suzuki, Tarnowsky, and Siegel teach the method of claim 5. Suzuki further teaches wherein the usage limit includes a total distance between the starting and designated destinations, the method further comprising calculating the total distance based on the route (Suzuki: ¶201-212).

In regards to claim 10, Suzuki, Tarnowsky, and Siegel teach the method of claim 1. Although Suzuki teaches estimating the consumed power amount of an EV using past history data and current data associated with power consumption of the EV, such as consumed power amount (kWh) (Suzuki: ¶55, ¶60-62, ¶99), Suzuki does not explicitly state the calculation of an energy depletion rate of a returned vehicle.
However, Tarnowsky further teaches receiving device usage data associated with a returned mobile device, and calculating an energy depletion rate associated with the corresponding returned mobile device (Tarnowsky: ¶3 & ¶5)


In regards to claim 11, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Siegel further teaches a system, comprising: a processor; a memory storing instructions accessible by the processor; wherein, responsive to execution of the instructions, the processor to perform the disclosed method (Siegel: Col. 20, Line 61 – Col. 21, Line 22 & Col. 23, Lines 25-67). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 11.

In regards to claim 12, Suzuki, Tarnowsky, and Siegel teach the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 2 and therefore is rejected for the same reasons set forth above for claim 2.

In regards to claim 13, Suzuki, Tarnowsky, and Siegel teach the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 3 and therefore is rejected for the same reasons set forth above for claim 3.

In regards to claim 15, Suzuki, Tarnowsky, and Siegel teach the system of claim 11. Additionally, the claim recites the same or similar limitations as those addressed above in claim 5 and therefore is rejected for the same reasons set forth above for claim 5.

In regards to claim 16, Suzuki, Tarnowsky, and Siegel teach the system of claim 15. Additionally, the claim recites the same or similar limitations as those addressed above in claim 6 and therefore is rejected for the same reasons set forth above for claim 6.

In regards to claim 17, the claim recites the same or similar limitations as those addressed above in claim 1 and therefore is rejected for the same reasons set forth above for claim 1. Siegel further teaches a computer program product comprising a non-signal computer readable storage medium comprising computer executable code the disclosed method (Siegel: Col. 20, Line 61 – Col. 21, Line 22, Col. 23, Lines 25-67, Col. 38, Line 60 – Col. 39, Line 11). Furthermore, the rationale to combine the prior art set forth above for claim 1 applies to the rejection of claim 17.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pre-Grant Pub. No. 20150151637), in view of Tarnowsky (U.S. Pre-Grant Pub. No. 20110238257), in further view of Siegel (U.S. Patent No. 10248120) and Stanek (U.S. Pre-Grant Pub. No. 20160068080).
In regards to claim 8, Suzuki, Tarnowsky, and Siegel teach the method of claim 1. Although Suzuki teaches estimating power consumption of an electric vehicle based on external factors, such as, weather, road conditions, traffic conditions, and driver factors (Suzuki: ¶52, ¶203), Suzuki does not explicitly state that the EVs exhibit first and second energy depletion rates.
However, Stanek and Suzuki teach wherein at least a portion the available mobile devices exhibit first and second energy depletion rates (Stanek: ¶5), the method further comprising selecting between the first and second energy depletion rates (Stanek: ¶47-53) based on the user device usage pattern (Suzuki: ¶93-94, ¶154-155, ¶204) and determining 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first and second energy depletion rates, as taught by Stanek, into the method taught by Suzuki, Tarnowsky, and Siegel. Stanek simply describes the multiple energy depletion rates of the EVs, which when combined with the method of Suzuki, Tarnowsky, and Siegel, yields a predictable result. The claimed invention is merely a combination of these elements, and in the combination each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable and would have been motivated to make this combination.

In regards to claim 19, Suzuki, Tarnowsky, and Siegel teach the computer product of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 8 and therefore is rejected for the same reasons set forth above for claim 8. Furthermore, the rationale to combine the prior art set forth above for claim 8 applies to the rejection of claim 19.

Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pre-Grant Pub. No. 20150151637), in view of Tarnowsky (U.S. Pre-Grant Pub. No. 20110238257), in further view of Siegel (U.S. Patent No. 10248120) and Phillips (U.S. Pre-Grant Pub. No. 20160347325).
In regards to claim 9, Suzuki, Tarnowsky, and Siegel teach the method of claim 1. Although Suzuki teaches the utilization of stored driver usage data, such as average speed (km/h) of an EV driven by the driver, average accelerator acceleration, and average braking 
However, Phillips teaches receiving device usage data associated with a device sharing task, and calculating an update to the user profile based on the device usage data (Phillips: ¶195, ¶207, ¶234, ¶238).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the driver profile updates, as taught by Phillips, into the method taught by Suzuki, Tarnowsky, and Siegel. One of ordinary skill in the art would have been motivated to make this modification in order to “solve some of the problems associated with automatically creating unique driver profiles including habits of drivers” (Phillips: ¶26).

In regards to claim 20, Suzuki, Tarnowsky, and Siegel teach the computer product of claim 17. Additionally, the claim recites the same or similar limitations as those addressed above in claim 9 and therefore is rejected for the same reasons set forth above for claim 9. Furthermore, the rationale to combine the prior art set forth above for claim 9 applies to the rejection of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628